Citation Nr: 0734762	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  96-41 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for right hand carpal 
tunnel syndrome.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for left hand 
arthritis.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1943 to February 
1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  In a February 1998 decision, 
the Board determined that new and material evidence had not 
been received to reopen the claims for service connection for 
left hand arthritis and right hand carpal tunnel syndrome, in 
pertinent part.  The veteran appealed the Board's decision to 
the U. S. Court of Appeals for Veterans Claims (Court).  In 
April 1999, the Court vacated the Board's decision because of 
recent judicial decisions.  

In January 2000, the Board remanded the appeal.  In September 
2000, the Board denied the veteran's appeal, finding no new 
and material evidence to reopen his claims had been received.  
He appealed again to the Court, which, in May 2001, vacated 
the Board's September 2000 decision.  In May 2002, the Board 
again denied the claims.  The veteran appealed again to the 
Court.  In a February 2003 Order, the Court vacated the 2002 
Board decision.  In March 2004, the Board again Remanded the 
claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the Board's March 2004 Remand of these claims, the 
RO advised the veteran of VA's duties to notify and assist 
him in a May 2004 letter.  This letter informed him of the 
need to submit new and material evidence, and informed him of 
the definition of these terms.  The RO readjudicated the 
requests to reopen the claims in October 2004.  Thereafter, 
the veteran submitted several additional, new claims.  The RO 
adjudicated those claims, so the return to the Board of the 
Remanded claims was delayed.

In 2006, nearly 10 years after the veteran perfected appeal 
of these claims, and two years after the Board's most recent 
Remand of the claims, the Court determined that, to meet the 
requirements of the VCAA as to a request to reopen a 
previously-denied claim, "VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant."  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Court 
also noted that "the VCAA requires [VA] to look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial." Id. at 10. 

The notice letter issued to the veteran in May 2004 does not, 
unfortunately, contain the detailed notice that the Court 
determined, two years later, in 2006, is necessary where a 
request to reopen a claim based on new and material evidence 
is at issue.  In particular, the May 2004 notice did not 
advise the veteran of the bases of the prior denials on the 
merits of the claims, and did not describe "what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial."  

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, such defect may not be 
cured by the Board.  The Board observes that it is unlikely 
that this procedural defect has, in fact, prejudiced the 
veteran, because he is represented by an attorney, and the 
record establishes that the attorney has been sent copies of 
the denials of service connection which the veteran seeks to 
reopen.  Nevertheless, since this appeal has twice been 
Remanded by the Court, it is the Board's opinion that the 
notice defect must be cured by the agency of original 
jurisdiction before the Board undertakes appellate review.

The Board regrets the delay this Remand will entail.  The 
Board observes that this claim illustrates the types of 
changes in law governing veterans' benefits that have 
occurred since 1996 and, unfortunately, illustrates how 
changes in law, as well as submission of multiple claims, 
slows the pace of completion of adjudication.  Accordingly, 
the case is REMANDED for the following action:

1.  Provide the veteran with a notice 
letter which advises the veteran again of 
the prior denial and date of denial of 
each claim on the merits, again advises 
the veteran of the definition of new and 
material evidence, advises the veteran of 
the basis for the prior denial on the 
merits of each claim, including the 
elements of service connection that were 
not established, and advises the veteran 
as to what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

2.  After completing any additional 
development deemed necessary after review 
of the expanded record on Remand, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal is denied, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



